[SUB-ITEM 77O] DREYFUS NEW YORK AMT-FREE MUNICIPAL BOND FUND On March 19, 2014, Dreyfus New York AMT-Free Municipal Bond Fund (the "Fund") purchased 2,810 units of State Clean Water and Drinking Water Revolving Funds Revenue Bonds (New York City Municipal Water Finance Authority Projects – Second Resolution Bonds) Series 2ubordinated SRF Bonds issued by the New York State Environmental Facilities Corporation (CUSIP NO. 64986A3F6) (the "Bonds") at a purchase price of $117.386 per Bond, including underwriter compensation of 0.500% per Bond. The Bonds were purchased from Goldman, Sachs & Co., a member of the underwriting syndicate of which BNY Mellon Capital Markets, LLC, an affiliate of the Fund's investment adviser, was also a member. BNY Mellon Capital Markets, LLC received no benefit in connection with the transaction. The following is a list of the syndicate's members: Barclays Capital Blaylock Beal Van, LLC BNY Mellon Capital Markets, LLC BofA Merrill Lynch CastleOak Securities, L.P. Citigroup Estrada Hinojosa & Company, Inc. Fidelity Capital Markets George K. Baum & Company Goldman, Sachs & Co. Guggenheim Securities J.P. Morgan Janney Montgomery Scott LLC Jefferies KeyBanc Capital Markets Inc. Lebenthal & Co., LLC Loop Capital Markets, LLC Mesirow Financial, Inc. Morgan Stanley Prager & Co., LLC Ramirez & Co., Inc. Raymond James RBC Capital Markets Rice Financial Products Company Rockfleet Roosevelt & Cross Incorporated Siebert Brandford Shank & Co., L.L.C. Stifel, Nicolaus & Company, Incorporated The Williams Capital Group, L.P. Wells Fargo Securities Accompanying this statement are materials presented to the Board of Trustees for the Fund, which ratified the purchase in compliance with the Fund's Rule 10f-3 Procedures at a Board meeting held on May 6, 2014. These materials include additional information about the terms of the transaction.
